—Judgment, Supreme Court, New York County (George Daniels, J.), *199rendered May 13, 1997, convicting defendant, after a jury trial, of six counts of robbery in the first degree, and sentencing him, as a second violent felony offender, to three concurrent terms of 20 years to run consecutively with three more concurrent terms of 20 years, unanimously affirmed.
The court’s charge as a whole adequately conveyed the correct standards (see, People v Hernandez, 93 NY2d 261, 272) as to the separation of evidence in a trial based on multiple incidents that were separate in time and space. This is clear from the fact that defendant was acquitted of one of the charged robberies.
The record confirms the hearing court’s findings that, at all of the lineups herein, there was a reasonable resemblance between defendant and the other lineup participants. All of the lineups employed seating to minimize height differences (see, e.g., People v Herrera, 219 AD2d 511, lv denied 87 NY2d 847), and in every other respect, the fillers selected for defendant’s lineup were not so dissimilar in appearance to defendant as to make him stand out (see, People v Bryan, 228 AD2d 244, lv denied 88 NY2d 1019). Concur — Ellerin, P. J., Rosenberger, Tom, Lerner and Saxe, JJ.